Case 1:19-cr-00351-CCB Document 3 Filed 07/23/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *  crimmnaLno.C@ 8-1 F- OBS)
ve _* |
*
_ CHERYL DIANE GLENN, * UNDER SEAL

: *

Defendant. *

*

*

week eee

MOTION TO SEAL INFORMATION AND CASE

Now comes the United States of America, by its attorneys, Robert K. Hur, United
States Attorney for the District of Maryland, and Derek E. Hines and Leo J. Wise, Assistant United
States Attorneys for said District, and respectfully moves this Court to Order that this Information,
Motion to Seal, and the entire case, be SEALED until further Order of the Court in order to protect
the integrity of an ongoing investigation of matters related to the Defendant. Premature disclosure
of this Information or the case against the Defendant may cause associates of the Defendant to flee
or conceal evidence of offenses that are actively being investigated by the FBI.

Respectfully submitted, |

Robert K. Hur
United States Attorney

By: Les

Derek E. Hines
Leo J. Wise
{ Assistant United States Attorneys

e- ¢ .
ORDERED as prayed this, 4 day of July, 2019,

WLGalo aire

United States Chief District Judge

 
